internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-109213-00 date date legend company esop trust state year1 year2 d1 this letter responds to your representative’s letter dated date together with subsequent correspondence submitted on behalf of company requesting a ruling that company’s subchapter_s_election will not terminate under the circumstances described below facts according to the information submitted company a state corporation established the esop an employee_stock_ownership_plan in year1 pursuant to the terms of the esop company established trust to hold company stock by the end of year2 trust had acquired all of the outstanding_stock of company on d1 company elected to be treated as a subchapter_s_corporation the terms of the esop provide that distributions can be made to plan participants in the form of cash or company stock but that as long as company has a subchapter_s_election in effect company must immediately repurchase any distributed plr-109213-00 stock the terms of the esop also provide that every participant who receives a distribution can direct that the distribution be paid directly to an individual_retirement_account ira or to another qualified_retirement_plan as required under sec_401 a direct_rollover alternatively a participant who receives and sells company stock to company generally may within days roll the proceeds over to an ira or qualified_retirement_plan an indirect rollover in either a direct or an indirect rollover in the case of a stock_distribution a participant or the participant’s ira or plan custodian or trustee will complete an irrevocable stock transfer form the irrevocable stock transfer form is prepared specifically for each distributee and identifies the number of shares and the dollar value of these shares to be sold to company immediately following the distribution from the esop company prepares a stock certificate and a check for each distributee the stock certificate is retired once the check is mailed because the stock_distribution and the repurchase of the stock occur on the same day the stock certificate never leaves company’s premises company represents that by monitoring the timing of stock distributions from the esop company can ensure that company will never have more than shareholders company has requested a ruling that company’s status as an s_corporation will not terminate if the esop makes distributions of company stock and one or more participants elects to make a direct_rollover of the distribution to an ira provided that the stock is immediately repurchased by company using the procedure described above law and analysis for tax years beginning after date sec_1361 provides that an s_corporation may not have as a shareholder a person that is not an estate a_trust described in sec_1361 an organization described in sec_1361 or an individual revrul_92_73 1992_2_cb_224 holds that an ira is not permitted to hold stock in an s_corporation sec_1361 provides that for purposes of sec_1361 an organization which is described in sec_401 or sec_501 and is exempt from taxation under sec_501 may be a shareholder in an s_corporation under sec_1361 an employee_stock_ownership_plan is an eligible shareholder of s_corporation stock provided that the employee_stock_ownership_plan is described in sec_401 and is exempt from tax under sec_501 sec_401 requires a sec_401 plan to permit participants to elect to have an eligible_rollover_distribution paid directly to an eligible_retirement_plan specified by the participant sec_402 provides that the term eligible_rollover_distribution is defined as any distribution to an employee of all or any portion of the plr-109213-00 balance credited to his or her account in a qualified_trust except for distributions made in the form of an annuity or in installments over a period of ten years or more sec_402 provides that the term eligible_retirement_plan is defined to include iras under sec_409 an employee_stock_ownership_plan generally is required to make distributions available in the form of employer_securities however sec_409 provides in pertinent part that an employee_stock_ownership_plan maintained by an s_corporation may provide that benefits will be distributed in the form of cash alternatively sec_409 provides in pertinent part that benefits from an s_corporation employee_stock_ownership_plan may be distributed in the form of employer_securities subject_to the requirement that the securities may be sold back to the sponsoring employer under a fair valuation formula employee_stock_ownership_plans iras and s_corporations are all subject_to significant qualification rules as described above the terms of the esop provide that distributions can be made to plan participants in the form of cash or company stock but that as long as company has a subchapter_s_election in effect company must immediately purchase any distributed stock distributions of cash and stock both may constitute eligible rollover distributions that qualify for direct and indirect rollovers whenever a distribution of stock subject_to immediate repurchase by company is rolled over to an ira the custodian of the ira receives the proceeds of the repurchase thus every direct or indirect rollover whether of stock or of cash to an ira results in the custodian of the ira receiving cash for benefit of the plan participant in the case of a direct_rollover of stock the momentary designation of the custodian of the ira as the owner of the stock under the particular facts described above will not cause company’s s election to terminate conclusion based solely on the facts submitted and the representations made we conclude that company’s status as an s_corporation will not terminate if the esop makes distributions of company stock and one or more participants elects to make a direct_rollover to an ira provided that the stock is immediately repurchased by company using the procedure described above except as specifically ruled on above we express no opinion about the federal tax consequences of any aspect of the above described transaction specifically no opinion is expressed concerning whether the original election made by company to be treated as an s_corporation was a valid election under sec_1362 or whether the esop constitutes a qualified_plan under sec_401 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-109213-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely matthew lay assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
